Citation Nr: 0903517	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
diabetes mellitus, including as secondary to herbicides 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

William T. Snyder


INTRODUCTION

The veteran had active service from November 1968 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Providence, Rhode Island.

The veteran appeared at a Travel Board hearing in December 
2008 via video conference before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony is associated 
with the claims file.  The veteran submitted additional 
evidence for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2008).

The February 2005 rating decision also denied service 
connection for tinnitus and diabetes mellitus.  An RO letter, 
also dated in February 2005, notified him of the decision.  
The RO received a Notice of Disagreement from the veteran's 
representative in February 2006.  A July 2006 RO letter 
informed the veteran his Notice of Disagreement was untimely, 
and that he could appeal that determination.  There is no 
evidence in the claims file the veteran appealed the 
determination of untimeliness.  Thus, neither issue is before 
the Board and will not be addressed in the decision below.  
38 C.F.R. §§ 19.34, 20.200, 20.302.  The Board notes a 
December 2006 rating decision granted service connection for 
tinnitus, effective February 2006.

The issue of whether new and material evidence has been 
submitted to reopen a claim for diabetes mellitus, including 
as secondary to herbicides exposure is addressed in the 
REMAND portion of the document below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
PTSD is not linked to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2006 letter, the claim was readjudicated on a de 
novo basis by an RO Decision Review Officer, as shown in the 
July 2007 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The veteran was provided the opportunity to present 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders  as the governing 
criteria for diagnosing PTSD.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).



Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
symptoms of an acquired mental disorder.  The physical 
examination at separation noted the psychiatric area as 
normal.

The veteran's VA outpatient records note a diagnosis of PTSD.  
The diagnosis was based on the veteran's report of his 
experiences aboard the USS Nicholas while the vessel was 
stationed in the DaNang, Vietnam, harbor conducting shelling 
operations.  The veteran noted Viet Cong constantly attempted 
to swim to the vessel from ashore and attach plastic 
explosives to the hull, and the veteran and other sailors 
would throw hand grenades into the water to discourage those 
efforts.  He also noted he could see Viet Cong in the 
distance while the USS Nicholas was firing at shore targets.  
Other stressors mentioned were his seeing sailors aboard 
patrol boats wearing ear-lobe necklaces; while involved in 
recovery operations of a NASA space capsule in July 1969, a 
fellow sailor was severely injured by being mangled; and, 
while in basic training in December 1968, he observed a 
trainee jump to his death.  As a result, the salient issue 
before the Board is whether his claimed stressors are 
verified.

The U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly named the Center for Unit Records 
Research) verified the USS Nicholas involvement in the 
recovery of a NASA space capsule, but the deck logs only 
noted a minor injury to a sailor during those operations.  
There was no evidence of a serious injury to any crew member.  
The RO informed the veteran that specific identification of 
the trainee and a timeframe within 30 days was needed to 
verify the death he claimed to have witnessed.  He did not 
respond to the RO's request, nor did he provide further 
information at the hearing.

In his written submissions, the veteran also mentioned having 
been in the vicinity of the collision between two Australian 
ships which resulted in the death of numerous Australian 
sailors.  At the hearing, however, the veteran noted that he 
heard about the incident, and he later witnessed the 
remaining half of one of the vessels.  He denied being in the 
vicinity of the collision and denied being involved in any 
rescue operations.

The veteran did testify that he and his fellow sailors could 
not get much sleep while the USS Nicholas was in DaNang 
Harbor because they had to be alert for Viet Cong 
infiltrating the ship and cutting their throats.  A guard was 
supposed to be posted top side, but every time he went up he 
saw noone.

An August 1969 entry in the service personnel records note 
the veteran's eligibility to wear the Vietnam Service Medal 
while assigned to the USS Nicholas, which denotes service in 
the waters of Vietnam.  Thus, affording the veteran the 
benefit of the doubt, the Board finds he served aboard a 
Naval vessel that engaged in operations off the shores of 
Vietnam.  This, however, does not make the veteran's claimed 
stressors combat-induced.  They still must be verified.  
JSRRC guidelines advise that, while stressors based on 
anecdotal evidence of this type may well be true, they are 
not verifiable.  In any event, the veteran's noted 
experiences, especially his description of the constant 
stress while at DaNang, fall within the category of stress 
expected when serving in a combat theater.  Serving in a 
combat theater is not the same as serving in combat.  See, 
VAGCPRECOP 12-99, pp. 2-3 (October 18, 1999).  Thus, a combat 
veteran is one who actually engaged in combat with the enemy.  
Those who served in a "combat area" or "combat zone" are 
not combat veterans.

The Board in no way questions medical authorities diagnosis 
of PTSD, but the Board is not compelled to accept the 
unverified reports on which the diagnosis is based.  Thus, 
because the veteran did not serve in combat, and because no 
claimed stressor is independently verified, the preponderance 
of the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(f).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

An August 2006 rating decision determined new and material 
evidence was not received to reopen a claim for service 
connection for diabetes mellitus, including as secondary to 
herbicides exposure.  The veteran submitted a timely Notice 
of Disagreement that same month.  A December 2006 RO letter 
informed the veteran that the United States Court of Appeals 
for Veterans Claims' (Court) decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), might affect his claim.  The RO 
apparently was referring the stay implemented at the Board by 
direction of the Secretary, on the adjudication of cases 
affected by the decision.  See Chairman's Memorandum No. 01-
06-24, "Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson - 
Imposition of Stay."  As a result, the veteran has not yet 
been issued a statement of the case in response to his Notice 
of Disagreement.

The Court's decision was reversed by the United States Court 
of Appeals for the Federal Circuit.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  In light of the reversal and the 
denial of further review by the United States Supreme Court, 
the stay has been lifted.  See Chairman's Memorandum No. 01-
09-03.  Thus, the Board will remand for issuance of a 
statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the 
case with regard to whether new and 
material evidence has been received to 
reopen a claim for service connection for 
diabetes mellitus, including as secondary 
to herbicides exposure.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


